593 F.2d 23
Patsy GOSS, Plaintiff-Appellee,v.SAN JACINTO JUNIOR COLLEGE, etc., et al., Defendants-Appellants.
No. 76-3723.
United States Court of Appeals,Fifth Circuit.
April 13, 1979.Order vacated and opinion of Jan. 16, 1979, 588 F.2d 96modified June 28, 1979.

B. Jeff Crane, Jr., Houston, Tex., Stanley D. Baskin, Pasadena, Tex., for defendants-appellants.
Larry Watts, Houston, Tex., David Rubin, Ellen Faith Hanna, Stephen J. Pollak, Richard M. Sharp, Washington, D.C., for plaintiff-appellee.
ON PETITION FOR REHEARING
(Opinion January 16, 1979, 5 Cir., 1979, 588 F.2d 96)
Before INGRAHAM, GEE and FAY, Circuit Judges.
PER CURIAM:


1
IT IS ORDERED that the petition for rehearing filed as to the issue of attorneys' fees in the above entitled and numbered cause be and the same is hereby GRANTED.


2
IT IS FURTHER ORDERED that appellee's motion to award a reasonable attorney's fee and to authorize the District Court to determine the amount of such fee on remand is GRANTED.